DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Status of the claims
Claims 1-20 were pending.  Claims 8 and 11 have been amended. Therefore, claims 1-20 are currently pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9633074. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application recited similar limitations. Therefore they are rejected on the ground of non-statutory double patenting.  Claims similar as below:
Instant application
1. A computer-implemented method for searching a data set, comprising:
 for a data set that is indexed by a plurality of indices, receiving a request to create a search index for querying the data set, the request specifying a query object and a basis for query for the data set, the query object being a data field to become searchable based at least in part on the basis for the query; 
constructing a table in a database, the table having the basis as a primary key and the query object as a secondary index; and 
making the table available to service queries. 2. The computer-implemented method of claim 1, receiving a request to query the data set; identifying the table based at least in part on the basis; searching the table to yield a record of the secondary index; and providing the record of the secondary index. 3. The computer-implemented method of claim 1, wherein the database is a non-transactional database. 4. The computer-implemented method of claim 1, further comprising storing the data set. 5. The computer-implemented method of claim 1, wherein the primary key comprises a hash key and a hash range. 6. The computer-implemented method of claim 1, further comprising: receiving an update to the data set; and updating the table according to the update. 7. The computer-implemented method of claim 6, wherein: the method further comprises transmitting a notification of the update; and updating the table is triggered as a result of the notification. 8. A system, comprising at least one computing device configured to implement one or more services, the one or more services:
 for a data set in a NoSQL database, receives a query pair that comprises a query object for the data set and a basis, the query object being associated with an index of the data set;
 creates a table for the data set, the table being searchable based at least in part on a set of records of the basis, the table having a primary key comprising a hash key and a hash range; and 
makes the table available to be searched to yield a yielded record that belongs to the query object of the query pair. 9. The system of claim 8, wherein the one or more services: receives a request to query the data set; identifies the table based at least in part on the basis; searches the table to yield the record; and provides the record. 10. The system of claim 9, wherein the query specifies the basis. 11. The system of claim 8, wherein the primary key comprises a hash key and a hash range. 
 for a data set that is indexed by a plurality of indices, receive a request to create a search index for querying the data set, the request specifying a query object and a basis for query for the data set, the query object being a data field to become searchable based at least in part on the basis for the query; 
construct a table in a database, the table having the basis as a primary key and the query object as a secondary index; and 
make the table available to service queries. 16. The non-transitory computer-readable storage medium of claim 15, wherein the instructions further comprise instructions that, as a result of execution by the one or more processors, cause the computer system to further: receive a request to query the data set; identify the table based at least in part on the basis; search the table to yield a record of the secondary index; and provide the record of the secondary index. 17. The non-transitory computer-readable storage medium of claim 15, wherein the instructions further comprise instructions that, as a result of execution by the one or more processors, cause the computer system to further: provide a web-based interface through which updates to the data set can be effected. 18. The non-transitory computer-readable storage medium of claim 15, wherein the primary key comprises a hash key and a hash range. 19. The non-transitory computer-readable storage medium of claim 15, wherein the instructions 



1. A computer-implemented method for searching a data set, comprising: under the control of one or more computer systems configured with executable instructions, storing a data set, the data set including a plurality of records and being structured according to a plurality of indices, each record of the plurality of records being associated with one or more indices of the plurality of indices; receiving a request to create search indices for querying the data set, the request specifying a query object and one or more bases for query for the data set, the query object being a data field to be provided upon execution of the query and being sought to become searchable based at least in part on the constructing a table in a non-transactional database, the table having the one or more bases for query as a primary key and the query object as a secondary index, the primary key of the non-transactional database comprising a hash key and a hash range; receiving a request to query the data set, the request specifying one or more records associated with the one or more bases for query; and in response to receiving the request: identifying the table based at least in part on the one or more bases for query; searching the table to yield a record of the secondary index; and providing the record of the secondary index. 
    2. The computer-implemented method of claim 1, wherein: the non-transactional database is a NoSQL database; and a first basis for query of the one or more bases for query being assigned as the hash key and a second basis for query of the one or more bases for query being assigned as a range key. 
    3. The computer-implemented method of claim 2, wherein: the request to query the data set is an application programming interface (API) function call; and the request to query the data set specifies a page size limiting a number of records of the secondary index provided in response to the request. 
    4. The computer-implemented method of claim 1, wherein the secondary index of the table is capable of being filtered according to one or more filtering parameters. 
    5. The computer-implemented method of claim 1, further comprising: receiving a request to add a new record to the table; and on a condition that the new record is determined to match an existing record in the table, appending the new record with one or more characters to distinguish the new record from the existing record. 
    6. The computer-implemented method of claim 5, wherein: determining whether the new record is in conflict with the existing record further includes searching the table to determine a number of matching records in the table; and the one or more characters are sequentially assigned based 
    7. A system, comprising at least one computing device configured to implement one or more services, the one or more services are configured to: receive a plurality of query pairs, a query pair of the plurality of query pairs including a query object for a data set and one or more bases for query for the data set, the data set being organized according to a plurality of indices, the query object being associated with an index of the plurality of indices and the one or more bases for query are associated with one or more indices of the plurality of indices; and for the query pair of the plurality of query pairs: create a table for the data set in a NoSQL database, the table being searchable based at least in part on one or more records of the one or more bases for query for the query pair, the table having a primary key comprising a hash key and a hash range; and cause the table to be searched to yield a yielded record, the yielded record belonging to the query object of the query pair. 
    8. The system of claim 7, wherein a first basis for query of the one or more bases for query is set as the hash key and a second basis for query of the one or more bases for query is set as the hash range. 
    9. The system of claim 7, wherein the query object of the created table is a secondary index of the created table. 
    10. The system of claim 7, wherein the system is further configured to: receive application programming interface (API) function call requesting the data set to be searched, the API function call specifying the one or more records of the one or more bases for query; and identify the table to be searched based at least in part on the one or more bases for query. 
    11. The system of claim 7, wherein the system is further configured to: filter the yielded record based at least in part on one or more filtering parameters; and provide the filtered yielded record as a query result. 
    12. The system of claim 7, wherein the system is further configured to: receive a request to add a 
    13. The system of claim 12, wherein the system is further configured to determine whether the new record matches an existing record in the table; and causing the new record to be added to the table further includes: appending the new record with one or more characters to distinguish the appended new record from the existing record; and adding the appended new record to the table. 
    14. A non-transitory computer-readable storage medium having collectively stored thereon executable instructions that, when executed by one or more processors of a computer system, cause the computer system to at least: store a data set, the data set being searchable based at least in part on a plurality of indices associated with the data set; for at least one pair of indices of the plurality of indices, create a table in a non-transactional database for the data set, the table being populated by records of the data set and the table being searchable based at least in part on the pair of indices, the table having a primary key comprising a hash key and a hash range; receive a request to query the table, the request specifying, for an index of the pair of indices, a record associated with the index; and in response to the request: identify the table based at least in part on the pair of indices; and search the table to yield a resulting record, the resulting record belonging to an index of the plurality of indices that is different than the pair of indices. 
    15. The non-transitory computer-readable storage medium of claim 14, wherein: the non-transactional database is a NoSQL database; and a first index of the at least one pair of indices is assigned as the hash key and a second index of the at least one pair of indices is assigned as the hash range. 
    16. The non-transitory computer-readable storage medium of claim 14, wherein the instructions that cause the computer system to receive the request to query the table further include instructions that cause the computer system to: receive an application programming interface (API) function call to query the table; and the API function call specifies a limit on a number of the resulting records provided in response to the request. 

    18. The non-transitory computer-readable storage medium of claim 14, wherein the instructions further comprise instructions that, when executed by the one or more processors, cause the computer system to: receive a request to add a new record to the data set; and cause the new record to be added to one or more tables associated with the data set. 
    19. The non-transitory computer-readable storage medium of claim 18, wherein the instructions that cause the computer system to cause the new record to be added to the one or more tables further include instructions that cause the computer system to: search a table of the one or more tables to determine whether the new record is in conflict with an existing record; and on a condition that the new record is in conflict with the existing record, append one or more characters to the new record to distinguish the new record from the existing record. 
    20. The non-transitory computer-readable storage medium of claim 19, wherein the instructions that cause the computer system to append the one or more characters to the new record further include instructions that cause the computer system to: determine a number of matching records in the table; sequentially assign a number to the new record based at least in part on the number of matching records in the table; and append the new record with the sequentially assigned number. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 8-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Amazon DynamoDB, Developer Guide, API version 2012-08-10 (hereafter Amazon).

Regarding claims 1, Amazon discloses:  A computer-implemented method for searching a data set, comprising:
 	for a data set that is indexed by a plurality of indices, receiving a request to create a search index for querying the data set, the request specifying a query object and a basis for query for the data set, the query object being a data field to become searchable based at least in part on the basis for the query wherein the data field is at least a portion of an index of the plurality of indices that index the data set (Amazon [page 7-9] discloses: for a music table (data set) include indices such as Artist, song title; you can query data items by create on or more secondary indexes on a table, for example Music table shown previously, When you create an index (create search index for the table), you specify which attributes (data field) will be copied, or projected, from the base table to the index, DynamoDB projects the key attributes from the base table into the index. This is the case with GenreAlbumTitle, where only the key attributes from the Music table are projected into the index, You can query the GenreAlbumTitle index to find all albums of a particular genre (for example, all Rock albums). You can also query the index to find all albums within a particular genre that have certain album titles (for example, all Country albums with titles that start with the letter H);
constructing a table in a database, the table having the basis as a primary key and the query object as a secondary index (Amazon [page 323] discloses: creating a table in the DynamoDB, the table include a primary key and the secondary index); and 
making the table available to service queries (Amazon [page 324; 335] discloses: the table status indicate available and queries against the tables that you created). 

(Amazon [page 7] discloses: a secondary index lets you query the data in the table using an alternate key, in addition to queries against the primary key, for example you can query data items by Artist (partition key) or by Artist and Song title (partition key and sort key));
identifying the table based at least in part on the basis (Amazon [Page 8] discloses: the basis such as music is the base table for the GenreAlbumTitle index, DynamoDB projects the key attributes from the base table into the index);
searching the table to yield a record of the secondary index; and providing the record of the secondary index (Amazon [page 8] discloses: a secondary index lets you query the data in the table using an alternate key). 

Regarding claims 3, Amazon disclose:   The computer-implemented method of claim 1, wherein the database is a non-transactional database (Amazon [323] discloses: non-transactional databases as DynomaDB). 

Regarding claims 4, Amazon discloses:  The computer-implemented method of claim 1, further comprising storing the data set (Amazon [page 21] discloses: DynamoDB stores data in partitions and a partition is an allocation of storage for a tables).

Regarding claims 5, Amazon discloses:  The computer-implemented method of claim 1, wherein the primary key comprises a hash key and a hash range (Amazon [page 23] discloses: primary key include the partition key and sort key).

Regarding claims 6, Amazon discloses:  The computer-implemented method of claim 1, further comprising: receiving an update to the data set; and updating the table according to the update (Amazon [page 73] discloses: update table).

 for a data set in a NoSQL database (Amazon [323] discloses: NoSQL databases as DynomaDB);
receives a query pair that comprises a query object for the data set and a basis, the query object indicating at least one entry or column of the data set (Amazon [page 7-9] discloses: for a music table (data set) include indices such as Artist, song title; you can query data items by create on or more secondary indexes on a table, for example Music table shown previously, When you create an index , you specify which attributes (entry or column) will be copied, or projected, from the base table to the index, DynamoDB projects the key attributes from the base table into the index. This is the case with GenreAlbumTitle, where only the key attributes from the Music table are projected into the index, You can query the GenreAlbumTitle index to find all albums of a particular genre (for example, all Rock albums). You can also query the index to find all albums within a particular genre that have certain album titles (for example, all Country albums with titles that start with the letter H);  
 creates a table for the data set , the table being searchable based at least in part on a set of records of the basis, the table having a primary key comprising a hash key and a hash range (Amazon [page 323] discloses: creating a table in the DynamoDB, the table include a primary key and the secondary index,  the primary key, for example you can query data items by Artist (partition key) or by Artist and Song title (partition key and sort key); and 
creates a secondary index for the table (Amazon [page 323] discloses: creating a table in the DynamoDB, the table include a primary key and the secondary index);
makes the table available to be searched based on the secondary index to yield a yielded record that belongs to the query object of the query pair (Amazon [page 324; 335] discloses: the table status indicate available and queries against the tables that you created). 
Regarding claims 9, Amazon discloses:  The system of claim 8, wherein the one or more services: receives a request to query the data set (Amazon [page 7] discloses: a secondary index lets you query the data in the table using an alternate key, in addition to queries against the primary key, for example you can query data items by Artist (partition key) or by Artist and Song title (partition key and sort key));
identifies the table based at least in part on the basis (Amazon [Page 8] discloses: the basis such as music is the base table for the GenreAlbumTitle index, DynamoDB projects the key attributes from the base table into the index);
searches the table to yield the record; and provides the record (Amazon [page 8] discloses: a secondary index lets you query the data in the table using an alternate key). 

Regarding claims 10, Amazon as modified discloses:  The system of claim 9, wherein the query specifies the basis (Amazon [Page 8] discloses: the basis such as music is the base table for the GenreAlbumTitle index, DynamoDB projects the key attributes from the base table into the index).

Regarding claims 11, Amazon discloses:  The system of claim 8, wherein the hash key and the hash range are associated with respective data attributes, of the data set, that are related range (Amazon [page 323] discloses: creating a table in the DynamoDB, the table include a primary key and the secondary index, the primary key, for example you can query data items by Artist (partition key) or by Artist and Song title (partition key and sort key).

Regarding claims 12, Amazon discloses:  The system of claim 8, wherein the one or more services: receives an update to the data set; and updates the table according to the update (Amazon [page 73] discloses: update table).

Regarding claims 15, Amazon discloses:  A non-transitory computer-readable storage medium having collectively stored thereon executable instructions that, as a result of execution by one or more processors of a computer system, cause the computer system to at least:
 	for a data set that is indexed by a plurality of indices, receive a request to create a search index for querying the data set, the request specifying a query object and a basis for query for the data set, the (Amazon [page 7-9] discloses: for a music table (data set) include indices such as Artist, song title; you can query data items by create on or more secondary indexes on a table, for example Music table shown previously, When you create an index , you specify which attributes (entry or column) will be copied, or projected, from the base table to the index, DynamoDB projects the key attributes from the base table into the index. This is the case with GenreAlbumTitle, where only the key attributes from the Music table are projected into the index, You can query the GenreAlbumTitle index to find all albums of a particular genre (for example, all Rock albums). You can also query the index to find all albums within a particular genre that have certain album titles (for example, all Country albums with titles that start with the letter H);
construct a table in a database, the table having the basis as a primary key and the query object as a secondary index (Amazon [page 323] discloses: creating a table in the DynamoDB, the table include a primary key and the secondary index); and 
make the table available to service queries (Amazon [page 324; 335] discloses: the table status indicate available and queries against the tables that you created). 

Regarding claims 16, Amazon discloses:  The non-transitory computer-readable storage medium of claim 15, wherein the instructions further comprise instructions that, as a result of execution by the one or more processors, cause the computer system to further: receive a request to query the data set (Amazon [page 7] discloses: a secondary index lets you query the data in the table using an alternate key, in addition to queries against the primary key, for example you can query data items by Artist (partition key) or by Artist and Song title (partition key and sort key));
identify the table based at least in part on the basis (Amazon [Page 8] discloses: the basis such as music is the base table for the GenreAlbumTitle index, DynamoDB projects the key attributes from the base table into the index);
search the table to yield a record of the secondary index; and provide the record of the secondary index (Amazon [page 8] discloses: a secondary index lets you query the data in the table using an alternate key ). 

Regarding claims 17, Amazon discloses:  The non-transitory computer-readable storage medium of claim 15, wherein the instructions further comprise instructions that, as a result of execution by the one or more processors, cause the computer system to further: provide a web-based interface through which updates to the data set can be effected (Amazon [page 48] discloses: assessing the DynamoDB web service ).
Regarding claims 18, Amazon discloses: The non-transitory computer-readable storage medium of claim 15, wherein the primary key comprises a hash key and a hash range (Amazon [page 23] discloses: primary key include the partition key and sort key).

Regarding claims 20, Amazon discloses: The non-transitory computer-readable storage medium of claim 15, wherein the instructions further comprise instructions that, as a result of execution by the one or more processors, cause the computer system to: receive an update to the data set; and update the table according to the update (Amazon [page 73] discloses: update table).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amazon in view of Zhang et al. (US 8850453, hereafter Zhang).

Regarding claims 7, Amazon didn’t disclose, but Zhang discloses:  The computer-implemented method of claim 6, wherein: the method further comprises transmitting a notification of the update; and (Zhang [C8L17-30] discloses: provide notification for changing the field in the table).
Amazon and Zhang are analogous art because they are in the same field of endeavor, retrieving data from database. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amazon, to include the notification service of Zhang in order to notify updating data field in a table. The suggestion/motivation to combine is to provide an event notification service for updating data in table.

Regarding claims 13, Amazon as modified discloses:   The system of claim 8, wherein the one or more services: transmits a notification of an update to the data set; and triggers updating the table as a result of the notification (Zhang [C8L17-30] discloses: provide notification for changing the field in the table).
Amazon and Zhang are analogous art because they are in the same field of endeavor, retrieving data from database. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Amazon, to include the notification service of Zhang in order to notify updating data field in a table. The suggestion/motivation to combine is to provide an event notification service for updating data in table.
Regarding claims 14, Amazon as modified discloses:  The system of claim 13, wherein the one or more services comprises a queue service that receives the notification (Zhang [C7L48-60] discloses: the event notifications received by the message service placed in incoming queue).

Regarding claims 19, Amazon as modified discloses: The non-transitory computer-readable storage medium of claim 15, wherein the instructions further comprise instructions that, as a result of execution by the one or more processors, cause the computer system to further transmit a notification of an update to the data set to cause the table to be updated notification (Zhang [C8L17-30] discloses: provide notification for changing the field in the table).
Amazon and Zhang are analogous art because they are in the same field of endeavor, retrieving data from database. It would have been obvious to one of ordinary skill in the art, at the time of filling, to 

Response to Arguments
Double Patenting
Applicant requested to hold the double patenting rejection.  Therefore, double patenting is stand rejected as above.

Claim Rejections - 35 USC § 102
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/CINDY NGUYEN/             Examiner, Art Unit 2161